Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
No additionally cited art that teaches or renders obvious the compounds and methods of claims 1-24 have been made of record in the 17/102,621 application.  Accordingly, claims 1-24 are patentable for the same reasons as found in the 10,183,939 patent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
		
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991        


/Alan Diamond/
Patent Reexamination Specialist 
Central Reexamination Unit 3991 

/Jean C. Witz/
Supervisory Patent Reexamination Specialist 
Central Reexamination Unit 3991